          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

LISA BRADLEY, Individually and on Behalf
of All Others Similarly Situated                        PLAINTIFF

v.                      No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKANSAS                          DEFENDANT

                             ORDER
     Bradley's second motion to reconsider, NQ 60, is granted. The
County should provide Bradley's lawyer each potential group
member's e-mail address (if known), along with his or her name, home
address, and telephone number. Order, NQ 51 at 3, amended.
     So Ordered.


                                    D .P. Marshall (r.
                                    United States District Judge
